Citation Nr: 1009209	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disability.  




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and November 2007 rating decisions by the 
RO.  

The appeal is being REMANDED to the RO.  VA will notify the 
Veteran if further action is required on his part.  


REMAND

The Veteran's last VA examination for PTSD was in August 
2008.  The examiner opined that the Veteran would have 
moderate to considerable difficulty with physical or 
sedentary employment because of his problems with 
irritability, his problems dealing with people, and his 
problems coping with pressure.

In August 2005, the Social Security Administration (SSA) 
found the Veteran to be disabled since April 2003.  The SSA's 
favorable decision cited the Veteran's degenerative disc 
disease, osteoarthritis, status post herniated nucleus 
pulposus, and radiculopathy.  There was no mention of PTSD or 
any acquired psychiatric disability.  

The Board finds that a more current VA examination is needed 
to determine the current severity of the service-connected 
PTSD.  

Upon remand, the RO should update the Veteran's claims file 
with any recent medical records relevant to the Veteran's 
claims.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 38 
U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The Veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for PTSD.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

2.  The RO should schedule the Veteran 
for an examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available for the examiner to review.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
elicit from the Veteran and record a 
detailed work history.  

Based on his/her review of the case, the 
examiner should opine as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, the service-connected PTSD 
alone renders him unable to secure and 
follow a substantially gainful 
occupation.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to included, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

3.  After undertaking all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and any representative should be 
furnished with a Supplemental Statement 
of the Case and afforded with an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



